Court

unanimously of opinion, that. the negro boy was not liable to be distrained; upon the principle that goods in the way of trade are exempted; and also, because indentures of apprenticeship are not, even in England, liable to distress. The case of Himely v. Wyatt, &c. was adjudged *171upon wise and legal principles, and is much in point* In the opinion of the court, it would be hard and unreasonable, under those circumstances, to make the property of a third person liable for the default of a tenant; and that wherever there was a case so much against natural justice, the court would uniformly lean in favour of the just and reasonable side.
Verdict for plaintiff in replevin.